Exhibit 10.1
 
DEL GLOBAL TECHNOLOGIES CORP.
11550 West King Street
Franklin Park, Illinois  60131
 
 
September 16, 2008
 
 
Mr. James A. Risher
111 East Chestnut Street
Apt. 45A
 
Chicago, IL 60611
 
Dear Jim:
 
The following sets forth the terms of your employment as Chief Executive Officer
(“CEO”) and President of Del Global Technologies Corp. (the “Company”)  The
terms set forth in this letter (the “Agreement”)  shall be effective as of
September 1, 2008.
 
Your compensation as CEO and President will include a base salary of
$320,000.  You will also be eligible to receive an annual bonus (“Annual Bonus”)
with a target of 70% of your annual base salary based on achieving the Company’s
annual budget and attaining specific objectives assigned by the Board of
Directors of the Company.  This Annual Bonus can be anywhere from 0% to 150% of
your target. Such additional bonus, if any, shall be based on achieving specific
targets to be determined exclusively by the Board of Directors.  The bonuses, if
any, will be paid following the completion of audited financial
results.  Therefore, the Bonuses, if any, are not guaranteed.  Stock options may
be granted in the future based on the Company’s performance and Board of
Director approval.
 
The Company will provide you with a monthly living allowance during the Term (as
hereinafter defined) of $6,200.00 per month.  This allowance is “grossed up” for
tax purposes.  This allowance shall be paid for the entire Term even if your
employment is terminated by the Company unless the termination is for “Cause”.
 
You are eligible for three weeks of paid vacation during the Term.  Any vacation
day not used cannot be carried forward and will have no cash value.
 
The terms of this Agreement shall be effective as of September 1, 2008 and shall
terminate on August 31, 2009 (the “Term”), unless sooner terminated by either
yourself of the Company.  If you terminate your employment with the Company
for Good Reason (as defined on Annex A), or if the Company terminates your
employment with the Company without Cause (as defined on Annex A) (and not, in
each case, by reason of your death or disability), you shall be entitled
to continue receiving your full salary, including living allowance, subject to
applicable withholding tax requirements, until August 31, 2009.  Other than the
foregoing, you will not be entitled to receive severance pay or any other
compensation or benefits from the Company.
 
 It is understood that you are voluntarily entering into employment at will with
the Company and either you or the Company can terminate the employment
relationship at any time with or without prior notice for any reason whatsoever
or for no reason at all.
 

--------------------------------------------------------------------------------


James A. Risher
September 16, 2008
Page 2
 
 
During your employment you will be asked to review and sign documents, including
but not limited to, those that concern the non-disclosure of confidential
information, and if you should leave the Company, the prompt return of all
Company property then in your possession.  Your execution of these
confidentiality agreements and adherence to their terms are a condition of your
employment.
 
Please indicate your acceptance of the terms of this Agreement by signing below
and returning this Agreement in its entirety to me within two (2) business days
of the date of this letter.  Please remember to keep one (1) copy for your
records.
 


 
Sincerely,
      /s/ James Henderson
James Henderson
Chairman











Agreed and accepted as of the date written above.
 


 

/s/ James A. Risher
James A. Risher



 
cc: Personnel File
 


 

--------------------------------------------------------------------------------


James A. Risher
September 16, 2008
Page 3
 
 
ANNEX A


 
“Good Reason” means: (a) a material diminution in your duties as customarily
performed by you for the Company, including but not limited to the assignment to
you of duties inconsistent with the CEO position, duties or responsibilities as
in effect after the date of execution of this Agreement and (b) the Company
requires you to relocate 50 miles or more from your present place of work,
provided, in each case, that you have given prompt notice to the Company of the
existence of the condition (but in no event later than 90 days after its initial
existence) and you have provided the Company with a minimum of 30 days following
such notice to remedy such condition.


 
“Cause” means: (i) a material breach, by you, of any written agreement with the
Company or its affiliates (after notice and, if capable of being cured,
reasonable opportunity of not less than thirty (30) days to cure), (ii) a breach
of your fiduciary duty to the Company (after notice and, if capable of being
cured, reasonable opportunity of not less than thirty (30) days to cure) or any
misappropriation, embezzlement or fraud with respect to the Company of affiliate
of the Company, or any of their security holders, customers or suppliers, (iii)
the commission by you of a felony, a crime involving dishonesty or moral
turpitude or other engaging in material misconduct that has caused or is
reasonably expected to cause injury to a the Company or an affiliate thereof, or
their interests including, but not limited to, harm to the standing and
reputation of, or which otherwise brings public disgrace or disrepute to the
Company or any of its affiliates, (iv) your continued failure or refusal to
perform any material duty to the Company or any of its affiliates, which is
normally attached to your position (after notice and reasonable opportunity of
not less than thirty (30) days to cure), (v) your gross negligence or willful
misconduct in performing those duties which are normally attached to your
position (after notice and reasonable opportunity of not less than thirty (30)
to cure if capable of being cured), (vi) any breach of this Agreement, or (vii)
a material breach by you of any written code of conduct or other material
written policy of the Company or any of its affiliates.
 